Citation Nr: 1439637	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  08-09 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for hepatitis A and/or C, to include liver transplant.


REPRESENTATION

The Veteran is represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel



INTRODUCTION

The Veteran served on active duty from March 1972 to March 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  This claim was before the Board in May 2012, at which time it was remanded for additional development.  Subsequent to the Agency of Original Jurisdiction (AOJ) issuing a January 2013 supplemental statement of the case, the claim was remitted to the Board for further appellate review.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In the May 2012 remand, the Board directed the AOJ to provide the Veteran with a VA examination.  Therein, the Board asked the VA examiner to identify all of the Veteran's potential risk factors for hepatitis infection, "whether directly stated by the Veteran or reported in the claims file."  The examiner was to use these risk factors in rendering etiological opinions with respect to the presented questions.

While his claim was in remand status, the Veteran was provided a VA examination in December 2012.  During the VA examination, the Veteran stated that his in-service risk factors for hepatitis infection included sharing of razors, air gun injections, and multiple sex partners, in addition to receiving a tattoo and intravenous drug usage.  However, when responding to the salient etiological questions presented by the Veteran's claim, the examiner identified the Veteran's potential risk factors as only tattoos, shared razors, and shared tooth brushes, in addition to intravenous drug usage.  Further, in providing an opinion as to whether the Veteran's in-service hepatitis infection was the result of an event or risk factor that occurred during his active duty (other than intravenous drug usage), the examiner stated that there was no "confirmation of additional risk factors" beyond intravenous drug usage.  Moreover, in rendering an opinion as to whether the Veteran's current hepatitis C infection resulted from an in-service event or risk factor (other than intravenous drug usage), the examiner only discussed the Veteran's alleged tattoos, finding that there were "no other risk factors documented of record."

As referenced above, in the May 2012 remand, the Board asked that the examiner to render etiological opinions that considered all of the Veteran's risk factors, including those "directly stated by the Veteran."  In other words, the examiner was asked to consider all of the Veteran's risk factors, not just those that were confirmed or documented in the claims file.  Because the December 2012 VA examiner's opinion was limited to the confirmed risk factors of record, the Board finds that the examination is not adequate for purposes of adjudicating the Veteran's claim.  Consequently, a remand to obtain a supplemental opinion or to provide the Veteran with a new VA examination is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the VA examiner who conducted the December 2012 examination in order to obtain a supplemental opinion.  The Veteran's claims file and a copy of this remand should be made available to and reviewed by the examiner.  Upon a review of the record, the examiner should respond to the following: 

a. Identify all potential risk factors for hepatitis infection, whether directly stated by the Veteran or reported in the claims file.  In other words, the examiner must consider all of the Veteran's risk factors, not just those confirmed by the evidence of record.

 b. Opine as to whether it is at least as likely as not that the Veteran's hepatitis infection in service resulted from an event or risk factor in service other than the documented intravenous drug abuse. 

c. Opine as to whether it is at least as likely as not that the Veteran's current hepatitis C diagnosis is a result of his in-service hepatitis infection. 

d. If not, opine as to whether it is at least as likely as not that the Veteran's current hepatitis C infection resulted from an event or risk factor in service other than the documented intravenous drug abuse. 

The examiner is advised that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

A clear rationale for all opinions and conclusions reached must be provided and a discussion of the facts and medical principles would be helpful to the Board.

2.  If, and only if, the December 2012 VA examiner is unavailable, the AOJ should provide the Veteran with a new VA examination wherein the etiological questions present above are addressed.  The Veteran's claims file and a copy of this remand must be made available to and reviewed by the VA examiner.  All necessary clinical testing must be administered and the results of such included in the examination report.  The examiner is then asked to address the four etiological questions listed in paragraph 1 above.

The examiner is advised that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

A clear rationale for all opinions and conclusions reached must be provided and a discussion of the facts and medical principles would be helpful to the Board.

3.  If, and only if, a new VA examination is required, the AOJ must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013). 

4.  Once the above actions have been completed, the AOJ must re-adjudicate the Veteran's claim, taking into consideration any newly acquired evidence.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

